                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 18-cv-24005-GAYLES/MCALILEY

MARK A. TURNER,

                        Plaintiff,

v.

CHARTER SCHOOLS USA, INC., et al.,

                  Defendants.
________________________________________/

                                        AMENDED ORDER

        THIS CAUSE comes before the Court on Magistrate Judge Chris McAliley’s Report and

Recommendation on Motions for Summary Judgment [ECF No. 230] (“Report”). On September

4, 2018, Plaintiff Mark Turner filed his Complaint against Defendants Charter Schools, USA, Inc.,

and Homestead Police Department for violations of 42 U.S.C. § 1983, various Florida state law

provisions, and common law torts. 1 [ECF No. 1]. The matter was referred to Magistrate Judge

McAliley pursuant to 28 U.S.C. § 636(b)(1)(B) for a ruling on all pretrial, non-dispositive motions

and for a Report and Recommendation on any dispositive motions. [ECF No. 76]. On January 14,

2020, Judge McAliley issued her Report recommending that Defendants’ Motions for Summary

Judgment [ECF Nos. 190, 192] be granted. Plaintiff filed timely objections to the Report [ECF No.

241] to which Defendants City of Homestead and Homestead Police Department replied [ECF No.

245].

        A district court may accept, reject, or modify a magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which


1
 Defendants removed the case to this Court on September 27, 2018. [ECF No. 1]. Plaintiff later amended his
Complaint to add Defendants Keys Gate Charter School and City of Homestead. [ECF No. 37].
objection is made are accorded de novo review, if those objections “pinpoint the specific findings

that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006).

       The Court, having conducted a de novo review of the record, agrees with Judge

McAliley’s well-reasoned analysis and findings that Defendants’ Motions for Summary

Judgment be granted. Accordingly, it is

       ORDERED AND ADJUDGED as follows:

       (1)     Judge McAliley’s Report and Recommendation on Motions for Summary

               Judgment [ECF No. 230] is AFFIRMED AND ADOPTED and incorporated into

               this Order by reference.

       (2)     Defendants’, Charter Schools USA, Inc., and Keys Gate Charter School, Motion

               for Summary Judgment [ECF No. 190] is GRANTED.

       (3)     Defendants’, City of Homestead and Homestead Police Department, Motion for

               Summary Judgment [ECF No. 192] is GRANTED.

       (4)     The Calendar Call set for February 12, 2020, at 9:30 am and Jury Trial set for the

               February 17, 2020, trial period are hereby CANCELLED and shall be removed

               from the Court’s calendar.

       (5)     Defendants shall move for final judgment within fourteen (14) days of this Order.

       (6)     All pending motions are DENIED AS MOOT, save for (1) Defendants’ Amended

               Motion for Sanctions and Attorney’s Fees for Plaintiff’s Bad-Faith Discovery



                                                2
      Violations [ECF No. 141], (2) Defendants’ Motion for Sanctions and Attorney’s

      Fees [ECF No. 136], and (3) Defendants’ Rule 11 Motion for Sanctions [ECF No.

      215] (collectively, the “Sanctions Motions”), because the Sanctions Motions relate

      to Plaintiff’s conduct during discovery and not to the merits or procedural posture

      of the case. The Sanctions Motions shall be referred to Magistrate Judge Chris

      McAliley.

(7)   This action is CLOSED for administrative purposes.

DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of February, 2020.




                                    ________________________________
                                    DARRIN P. GAYLES
                                    UNITED STATES DISTRICT JUDGE




                                       3
